MEMORANDUM **
Richie Ray Walker appeals pro se the district court’s order denying him leave to proceed m forma pauperis on the grounds that his complamt was frivolous. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s denial of leave to proceed in *449forma pauperis, and we review de novo the district court’s apparent determination that the complaint lacked arguable substance in law or fact. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.1987). We affirm.
Because Walker’s complaint lacks any arguable basis in either law or fact, the district court properly denied leave to proceed in forma pauperis. See id.; see also Wood v. Sargeant, 694 F.2d 1159, 1161 (9th Cir.1982) (holding that an action against the California Unemployment Insurance Appeals Board is barred by the Eleventh Amendment).
The pending motion for summary judgment is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *449courts of this circuit except as may be provided by 9 th Cir. R. 36-3.